Citation Nr: 0834778	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-07 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a gallbladder 
disability, to include as secondary to appendicitis with 
peritonitis and gangrene.

2. Entitlement to service connection for the residuals of 
cardiac bypass surgery, to include as secondary to 
appendicitis with peritonitis and gangrene.

3. Entitlement to service connection for polyps of the colon, 
claimed as colonoscopy, to include as secondary to 
appendicitis with peritonitis and gangrene.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to August 
1958, and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  In May 2006, the Board 
remanded this matter for additional development.

The Board notes that in November 2004 the appellant testified 
at a hearing before an Acting Veterans Law Judge who is no 
longer employed by the Board.  A copy of the transcript of 
that hearing is of record.  By correspondence dated in 
September 2008, the appellant waived his right to an 
additional hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the appellant by correspondence dated in December 2002 and 
June 2006.  Unfortunately, the appellant did not receive 
adequate notice of information and evidence related to 
secondary service connection claims in these letters though 
his Notice of Disagreement, Substantive Appeal, and hearing 
testimony clearly indicated he had amended his original 
claims to include the issue of secondary service connection.  

The appellant claims entitlement to service connection for a 
gallbladder disability, for the residuals of cardiac bypass 
surgery, and for periodic removal of polyps of the colon.  He 
contends that these disabilities are all related to his in 
service treatment for appendicitis.  According to the claims 
file, the appellant was service-connected for an appendectomy 
scar during the course of this appeal.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

The appellant's service treatment records reflect that in 
February 1962, the veteran was hospitalized for 47 days for 
acute appendicitis with gangrene and perforation, followed by 
complications of surgical treatment, including a peritoneal 
infection due to E. coli.  At his November 2004 hearing, the 
veteran stated that his service physician indicated that he 
would have health complications throughout his later life due 
to the appendicitis.  (Transcript, at p. 5).  The appellant 
now contends that his 1999 gall bladder removal was due to 
these in-service maladies, and that he currently suffers from 
chronic diarrhea and heartburn as a result of the gallbladder 
surgery.  (Transcript, at pp. 6-7).  He also asserts that his 
1995 quadruple bypass surgery and his periodic surgery to 
remove polyps of the colon were caused by the peritonitis.  
(Transcript, at pp. 8-9).

The Board's review of the claims file indicates that while a 
VA examiner has reviewed evidence in the claims file and 
opined on the likelihood of secondary service connection for 
these three claims, the appellant has never received proper 
notice of the information and evidence necessary to 
substantiate a secondary service connection claim.  Hence, on 
remand, the AMC/RO must provide notice to the appellant of 
the requirements of secondary service connection under Allen 
and § 3.310, and provide him another opportunity to submit 
evidence and pursue these claims.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.  
The letter is to include information 
concerning proper notice of the 
information and evidence needed to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310 
(2007).

2.  After the development requested above 
has been completed to the extent possible, 
and any additional development deemed 
necessary, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




